Case 1:20-cv-08759-VEC Document 26-1 Filed 03/31/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JDM IMPORT CO. INC., MG WORLDWIDE LLC, and
ASIA PACIFIC JEWELRY, L.L.C.,

Plaintiffs,
Vv. Case No. 1:20-cv- 08759-VEC

SHREE RAMKRISHNA EXPORTS PVT., LTD,
AMIT SHAH, and THE JEWELRY CoO.,

Defendants.

 

DECLARATION OF AMIT SHAH IN SUPPORT
OF MOTION TO DISMISS THE AMENDED COMPLAINT

Amit Shah, under penalty of perjury and pursuant to 28 U.S.C. § 1746, declares

the following to be true and correct:

1. I am the Chief Executive Officer of The Jewelry Company. I submit this
Declaration in support of defendants’ motion to dismiss the Amended Complaint. Unless

otherwise indicated, the following statements are based on my personal knowledge.

The Jewelry Company

2. The Jewelry Company is organized under the laws of India. Its principal
place of business is at GJ-09, SDF—VII, SEEPZ—SEZ, Andheri (East), Mumbai — 400096. The
Jewelry Company does not maintain, and has never maintained, an office in New York. The
Jewelry Company does not have any employees in New York and is not registered to do business
in New York. The Jewelry Company does not own any property in New York. While The

Jewelry Company does, on occasion, sell jewelry merchandise to certain customers located
Case 1:20-cv-08759-VEC Document 26-1 Filed 03/31/21 Page 2 of 2

within New York, sales to New York customers comprise approximately 3% of The Jewelry

Company’s annual business.

The Alleged Email

3. I reside in India, although | travel internationally on business on a regular
basis. The plaintiffs allege that I drafted an email to several employees of Signet Jewelers on
October 27, 2017. Compl. § 21 (Dkt. No. 1). On that day, I was in India. It is further my
understanding that none of the individuals to whom the email was directed were based in New

York.

No Agency Relationship With TJC Jewelry, Inc.

4. Neither TJC Jewelry, Inc. (“TJC”) nor its President, Ashish Shah, are now,
nor have they ever been an officer, shareholder, employee, sales consultant or agent of The
Jewelry Company. TJC has not served as an agent of The Jewelry Company and had no
authority to act generally on The Jewelry Company’s behalf now or during the relevant time
period. TJC is also not a subsidiary of The Jewelry Company and The Jewelry Company has
never held an ownership interest in TJC, nor did it control TJC during the relevant time period.

Further, no representative of The Jewelry Company has served as an officer, director or

employee of TJC at any time.

Dated: March $0, 2021
ont

Amit Shah

 

093367.00000 Litigation 15809164v1
